 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDCentral Air Corp.andConfederacion Obrera Puertor-riquena.Case 24-CA-3478January 17, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn November 13, 1974, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the General Counsel'sexceptions i and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERwork, close the Company's business, or blacklistemployees for future employment references.WE WILL NOT promise benefits to our employ-ees ifthey reject a union.WE WILL NOT ask our employees about unionactivityin a mannerconstituting interference,restraint, or coercion.WE WILL NOT lay off, discharge, or otherwisediscriminate against any employee in order todiscourage membership in Confederacion ObreraPuertorriquena, or any other union.WE WILL offerto reinstateFelipeTorresFigueroa, Francisco Gomez Lopez, and AlpheusT. Joseph to their former or substantially equiva-lent jobs or, if no such jobs exist, put theseemployees on a preferential hiring list.WE WILL make these employees whole, withinterest, for loss of pay resulting from their layoffor discharge.WE WILL NOT in any manner interfere with,restrain,or coerce employees in the exercise oftheir rights under the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Central Air Corp.,Santurce, Puerto Rico, its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeissubstituted for the notice of the AdministrativeLaw Judge.IIn accord with the General Counsel's exceptions,the second fullparagraph of the Notice to Employees is changed to read as follows-WE WILLNOT threaten employees with loss of their jobs or otherpunishment for unionactivity,nor will we make threats to subcontractunitwork,close theCompany'sbusiness,or blacklist employees forfuture employmentreferences.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had theopportunity to present their evidence, it has beendecided that we violated the law and we have beenordered to post this notice. We intend to carry outthe order of the Board and abide by the following:WE WILL NOT threaten employees with loss oftheir jobs or other punishment for union activity,nor will we make threats to subcontract unitCENTRAL AIR CORP.DECISIONSTATEMENT OF THE CASENANCYM. SHERMAN,Administrative Law Judge: Thisproceedingwas heard at Hato Rey, Puerto Rico, onSeptember 25, 26, and 27, 1974,1 pursuant to a charge filedon March 1, 1974, an amended charge filed on March 15, asecond amended charge filed on March 22, a thirdamended charge filed onApril 4,and a complaint issuedon June 10. The case presents the questions of (A) whetherRespondent, in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended (the Act) interrogated itsemployees about their union activity, warned and directedthem to refrain therefrom, threatened its employees withreprisals for union activity, and promised them benefits toinduce them to refrain therefrom; and (B) whetherRespondent,in violation of Section 8(a)(3) and (1) of theAct, terminated employees Felipe Torres Figueroa, Fran-ciscoGomez Lopez, Dolores Galindez Ramos,2 andAlpheus T. Joseph todiscourageunion activity.Upon the entire record, including my observation of thewitnesses,and after due consideration of a posthearingmemorandum filed by counsel for the General Counsel, Imake the following:IAll dateshereafterare 1974unless otherwise stated2The firstthree of these employees follow the Latin custom of usingtheirmother's surname after their father's surname.They will hereafter becalled,respectively,Torres,Gomez,and Galindez.216 NLRB No. 40 CENTRAL AIR CORP.FINDINGS OF FACT1.JURISDICTION AND THE UNION'S STATUS AS ALABOR ORGANIZATIONRespondent is a PuertoRico corporation with itsprincipal office and placeof business in Santurce,PuertoRico,where it providesinstallation,repair, and mainte-nance services on central air-conditioningunits in PuertoRico.Duringthe year precedingthe issuance of thecomplaint,a representativeperiod, Respondent receivedgoods and materials valued in excessof $50,000 from otherenterprisesin PuertoRicowhich had received such goodsand servicesdirectly from points outside Puerto Rico. Ifind that,asRespondent concedes,itisengaged incommercewithin themeaningof the Act,3 and thatexerciseof jurisdiction overitsoperationswill effectuatethe policies of the Act.Confederacion Obrera Puertorriquena, herein called theUnion,isa labor organizationwithin themeaning of theAct.II.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundOn January 4, all eight employees in Respondent's shopsigned union authorization cards at the office of UnionRepresentative Frank Ruiz.4On January 9 or 10,Respon-dent'spresident,Pedro J. DelValle (herein called Del-Valle), received a letter from Ruiz that he wanted torepresent Respondent's employees.About January 15, theUnion filed a petition for a representation election. OnJanuary 24,Respondent and the Union signed anagreement for a consent election,which the Union won bya unanimousvote on February 14. No objections to theelectionwere filed,and the Union was duly certified.Thereafter,Ruiz came to DelValle's office to find out ifhe was ready to negotiate.DelValle said that he was readyand was waiting for Ruiz.Later, Ruiz brought DelValle aproposed contract.DelValle then sent Ruiz a letterproposingameetingat 2 p.m. on April 18, 1974, atDelValle's office. At the appointedtimeand place, twounidentified persons appeared and asked DelValle todiscuss the proposed contract with them,but he refused onthe ground that he did not know them and they had nowritten authorization from Ruiz.Immediately thereafter,DelValle sent Ruiz a letter proposing a meeting on May 8.During that meeting,which lasted a couple of hours, thepartiesagreed to sign a contract different in someundisclosed respects from the contract proposed by Ruiz.Ruiz said that he had an appointment elsewhere but wouldcome back the next day to sign the contract. Ruiz never didcome back. As of May 8, two employees in the appropriateunit were actively working for Respondent.3N.L.RB. v. SecurityNationalLife Insurance Co.,494 F.2d 336, 337-338(C.A. I, 1974).This finding is based on the credited testimony of employees Joseph,B.The Alleged Independent 8(a)(1) Violations1.Alleged conversations with employee Joseph205About a week after the filing of the January 15 petition,Company President DelValle asked employee Joseph if heknew anything about the Union, if he knew who broughtthe Union into the Company, and if he knew anyone whobrought cards into the Company. Joseph replied that heknew nothing about it. DelValle said that someone broughtthe Union in. Joseph then asked why he did not call all theemployees together for a conference and find out whobrought the Union in and why. DelValle said that he wasgoing to wait until after the election. Joseph asked why heshouldwait that long. DelValle said that if half theemployees voted for the Union and half against, he wasgoing to fire the employees that voted for the Union.Joseph asked what DelValle was going to do if all theemployeesvoted for the Union. DelValle replied that inthat event he was going to close the Company andsubcontract all the contract work.On a subsequent occasion, DelValle again asked Josephifhe knew who brought the Union into the Company, andJoseph again said that he did not know. DelValle then saidthat he thought Felipe Torres was the leader in the unionactivities, and that DelValle "was going to fire Felipe, firethe employees and he hopes Felipe gets a job for the rest ofthe employees." DelValle offered to give a raise to Josephand his helper (employee Jose de la Paz) if Joseph wouldhelp out DelValle by not negotiating with the Union andby signing a letter, to be drafted by DelValle, takingJoseph's name off his union card. Joseph said that he wasgoing to think about it. Later that same day, DelVallecalled Joseph to his office, again promised him a raise if hesigned a letter revoking his union card, and said thatDelValle "swears" Tones was the one who brought theUnion in. DelValle asked Joseph whether he was going to"cooperate" with him; Joseph replied that he was in favorof the majority. DelValle said that he was going to fire allthe employees, change his business name, and move thebusiness from Santurce to Levittown (the city whereDelValle lived), because he did not want to negotiate withthe Union. He also said that because he did not want to"cooperate" with the Union, "anywhere the employees goand find a job, . . . he was going to make them lose theirjob and make life miserable."InMarch, after the Union won the election, DelVallewent over to Joseph and said that because of the unionactivities,DelValle was going to close the business, changethe Company's name,have "new Company laws," get ridof all the employees, put a shop in Levittown, and have allnew employees. Joseph said that he thought Respondentshould permit its servicemen to explain to the customerswhat was the matter with their malfunctioning air-condi-tioning units;DelValle replied that he knew, what waswrong but in the future was going to correct it. Later thatmonth, DelValle called Joseph to his office and told himthat he wanted Joseph to accept a subcontract for all ofRespondent's service and maintenance work "and in thatTorres,and Gomez.On the basis of the witnesses'demeanor, I do notbelieve employee Galmdez's testimonythat he didnot sign a card. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDway if [Joseph]had the rest of the employees[DelValle]doesn't have to negotiatewith the Union." Joseph repliedthat he wouldaccept the workon conditionthat DelVallesubcontractedthe rest of the work tothe employees he hadfired.5DelVallesaid no, and told Joseph that if he wouldgiveDelValle hisresignation,DelValle wouldgive him "arecommendation letter, sayingthat [he] had4,000 hours, toget a diploma."6 Joseph replied that he would think aboutit.DelValle then said that if Josephdid not want to"cooperate" with him,he was going to find some way toget ridof Joseph. Joseph toldhim to go ahead and do whathe felt like,whereuponDelVallesaid that if he could notget anyway to get ridof Joseph,he was going to accusehim of stealing something.DelValle toldJoseph that hewas not going to negotiatewith the Union,that he wasgoing to close the business,fire everybody,move thebusinessto Levittown,and subcontract the work because itwas cheaper for him and easier.About March 15, DelValle told Joseph thathe had, to"throw away all the employees" - thatis, "fire them out"- and close the shop because of the union activities andbecause"thistypeof employees that he has and people likeFrank Ruiz are peoplewho put bombsinto his business."Joseph said that he did not think that the employees woulddo such violent acts.Del Valle repliedthat he did not "trustnobody." 72.Alleged conversations with employee TorresAbout January 30, DelValle asked employee Torreswhether he knew there was a petition for an election, andsaid that he was not opposed to an election because he wassure that he was going to win the election, and that, afterthe election was won,he would suspend the Union's"authors," whose identity he already "more or less" knew.On a later occasion,DelValle told Torres at hisAt this time,Gomez,Torres, and Galindez were off the payroll.a Joseph was enrolled in an on-the-job training program sponsored by aschool called the Technical Training Association,where he also attendedclasses once a week.Under DelValle's contract with Technical Training, hehad to subnut a report about the things Joseph had been doing, certify thathe had been working in the specific activity of a refrigeration mechanicunder DelValle's supervision,and give an evaluation of how he hadimproved while taking classes.If Joseph eventually passed an examinationby the Board of Examiners,itwould award him the license of refrigerationmechanic in Puerto Rico.7My findings under this heading are based on Joseph'screditedtestimony.DelValle initially denied talking about the Union with anyemployee.DelValle specifically denied talking with Joseph about theUnion,asking him who was the organizer of the Union,telling him that theplant would be closed and the work subcontracted if the Union won, tellinghim that if the Union won he would have to fire all the employees to avoidnegotiating with the Union,and telling Joseph that he would accuse him ofstealing in order to get rid of him.Del Valle further testified that he did notoffer Joseph a wage increase if he cooperated with the Company against theUnion"because his salary was stipulated by the contract I signed withTechnical Training"(supra,In.6); but immediately thereafter,he admittedthat this contract permitted Respondent to pay Joseph more than was calledfor. In view of DelValle's testimony about the alleged wage offer, theconsiderations summarizedinfra,fns.8and 11,and the witnesses'demeanor,Icredit Joseph over DelValle with respect to the mattersummarized in the text.A different conclusion is not suggested by Respondent's contention thatLevittown zoning restrictions forbade Respondent to operate its businessthere.In threatening to move there,DelVallemight well have beenconsciously bluffing.Moreover,credence was lent to such threats by thefact that certain Levittown businesses do operate in violation of zoningworktable that the unions were not bad, that Del Valle wasnot opposed to them,and that the employees had found inRuiz a"very weak leader"who would get the employees'quarters from thembut could donothingfor themsince hehad never gone to school.DelValle said that"he would winthe election,that he knew the persons who were introduc-ing the Union and that the persons who were introducing itwere doing something wrong and that that was going tohinder [Torres]in [his]future work because [DelValle] wasgoing to be on the lookout watching the places where[Torres]went to look for a job in order to cause [him]harm when [he] looked for a job in the future."DelVallealso said that after the election the people would besuspended and the shop would be closed;but he did notexplain which people would be suspended.He said thatunionswere not bad,but they caused harm to thecompanies.s3.Allegedconversationswith employee GomezDuring the period material here, Respondent's secretarywas MiguelDelValle,who isPedro R. DelValle's brotherand it married to employee Gomez'sister.Miguel Del Valleand his wife pay weeklyvisitsto her mother, with whomGomez lives. During one of these visits after the Unionfiled its representation petition,MiguelDelValle toldGomez that the Unionwas nogood, that it would steal theemployees'money, that Gomez should vote in favor ofRespondentbecauseithad done him many favors, that hehad betterstart resigning and gettinganother job, and thatif the Union won "they" would close the shop.9On at least two occasionsafter the petition was filed,Pedro R. DelValle told employees Gomez, de la Paz, andrestrictions,and both president PedroR. DelValleand Respondent's thensecretary (Pedro's brother Miguel)live there.AMy findings under this heading are based on thecredited testimony ofTorres,who testified that this last conversation occurred at his worktable ona workday"[s]ome days"or "about four days"beforethe February 14election.Del Valle testified that he never talked about theUnion with Torresor any other employee,and that he never told Torres that labor unions arebad things.On cross-examination,DelValle pointed out that4 days beforethe election was a Sunday,when the shop didnot work.When askedwhether he acknowledged that Torres"had been telling a mistake as to thedate,"Del Valle replied, "Well, both things.He was mistaken[as to] the dateand he was not telling the truth."Because DelValle's allegation of amistaken date tacitly assumes that the incident did occur at some time,because of the demonstrated falsity of DelValle's liketestimonyregardinganother conversation(infra,In. 11), and in view of the witnesses'demeanor,I credit Torres.8My findings about the conversation between Gomez and MiguelDelValle are based on Gomez' credited testimony.After denying that heever made such remarks to Gomez,MiguelDelVallewent on totestify thathe had no conversations whatever with Gomez betweenJanuary 1, 1974,and the date of Miguel DelValle's testimony on September24, 1974.MiguelDelValle conceded that he and his wife visited the Gomez household almostevery weekend during this period.While the household is a large one, andMiguel DelValle testified to an impression that Gomez was for some reasontrying to avoid him, I cannot believe that MiguelDel Valledid not speak toGomez during any of these 30-odd visits. Moreover,as found infra,Respondent later terminated Gomez to discourageunion activity; andMiguel DelValle had a personal financial interest in seeingto it that Gomezthereafter got a job somewhereelse(infra,In.25). For these reasons, andafter considering the witnesses'demeanor,IcreditGomez over MiguelDelValle. CENTRAL AIR CORP.William Rivera that if the Union won he was going to closethe Company.104.Alleged conversation with employee GalindezAbout 2 weeks before the election, DelValle askedemployee Galindez whether he knew anything about theUnion and whether he had signed a union card.Galindezreplied that he had not signed a card.1'He had,however,done so(supra,fn. 4).C.The AllegedlyDiscriminatory Terminations1.GomezAbout July 1972, Company Vice President MiguelDelValle offered a job to Gomez,who is his brother-in-law.Gomez' immediate superior was supervisor Efrain Rami-rez, who was the head of the shop.At the time of Gomez'February 1974 termination, he was receiving$1.75 an hour.Gomez spent most of his working time as a mechanic'shelper, performing maintenance and service work, but hesometimes worked as an electrician or installed ducts. Twoor three times a month, he went to the field and workedalone,performing maintenance work,without the directionof Ramirez,DelValle,or a master mechanic.The rest ofthe time,he was under the direction of one of these threemen. During one period of time,Gomez worked as a helperformechanic Vazquez,who quit prior to the election.Gomez then began to work as a helper for mechanicRivera,who quit shortly after the election.Respondentordinarily assigns a particular helper to work with aparticular mechanic as a two-man team.As previously found, prior to the election CompanySecretary Miguel DelValle advised Gomez to start lookingfor another job because if the Union won the election,Respondent would close the shop. Further,as previouslyfound, prior to the election Company President Pedro J.DelValle repeatedly told Gomez and other employees thatif the Union won he would close the Company.Prior to the election,all the employees regularly worked40 hours a week.After the election, employees Gomez,Joseph,and Joseph'shelper,de la Paz,were put on"standby"(for which they were paid)during the mornings,and were then sent home if there was no work.12On February 19, 1974,Supervisor Ramirez put Gomezon "standby"duty at 8 a.m. At 10:30 a.m., CompanyPresident DelValle told Gomez that DelValle could coverthemaintenance work with only one mechanic and onehelper and that Gomez was discharged.10This finding is based on Gomez'credited testimony.DelValle deniedever talking to Gomez about his labor activities. However,in view of thewitnesses'demeanor and the demonstrated falsity of DelValle's liketestimony regarding another conversation(infra,fn. 11), I credit Gomez.iiThese findings are based on Galindez'credited testimony. On directexamination,DelValle denied talking to Galindez during March about hisunion activities.As noted in the text,Galindez testified that their discussionoccurred about 2 weeks before the February 14 election.On directexamination and initially on cross-examination,DelValle denied havinginterrogated any employees about their union activities;indeed,he deniedhaving spoken to any of the employees about any activities for the Union.However,DelValle's preheating affidavit states, "I asked Gahndez whetherhe had participated in the petition for election that had been made, to whichhe answered no, that he had not been aware of it and for such reason he had2.Tones207Tones was hired by Respondent in or about October1971. Tones and his assistant were engaged primarily inthemanufacture of metal ducts,but sometimes in theinstallation of air-conditioning units.Ramirez was Tones'immediate supervisor,but he also took orders fromCompany President Del Valle.As previously found,prior to the election DelValle toldemployee Joseph that he thought Tones was the leader inthe union activities and that he was "going to fire[Tones],fire the employees and he hopes[Tones]gets a job for therest of the employees." Additionally, DelValle told Tonesthat he knew the identity of the Union's "authors,"that hewas going to "suspend"them after the election,and that hewas going to interfere with Tones' obtaining a jobelsewhere.On February 22, 1974,when Tones went to the office forhis paycheck,DelValle gave him his check and told Tonesthat"he was verysorry,for [Tones] to look for a job atsome other place because[DelValleI didn't have any morework for[Tones],that[DelValle] didn'twant any badpeople in his shop."DelValle did not explain what hemeant by "bad people."DelValle said that Tones was theperson who brought the Union into the place.DelVallegave no other reason why Tones was being let go.133.GalindezBeforeMarch1, 1974, employeeGalindez was workingin the field on the installationof ductsfor air-conditioningunits at the rateof $2.30an hour.On that date,he was laidoff.On April 2, 1974,he returnedto work forRespondentat hispreviousrateof pay,but was assignedto shop anddelivery work.4.JosephJoseph first started working for Respondent in 1971. Heresignedabout a year later, but returned to work there onAugust 20, 1973, at awage increase.He and his helper, dela Paz,worked primarilyon maintenanceand service callsin the field. Joseph was paid $2.50 an hour.His immediatesupervisor was Company President DelValle.As previously found, prior to the election DelValleoffered Josepha raiseifhe wouldsigna letter ofwithdrawal from the Union, but Josephin effectrefused.Further, after the election DelValle asked Joseph to enablehim to avoidnegotiatingwith the Union by accepting asubcontract for all of Respondent's serviceand mainte-complained to me that the other employees had put pressure on him." Whenthis affidavit was drawn to DelValle's attention,he acknowledged havingasked Galindez whether he had participated in the petition for an election.Because of these inconsistencies and the witnesses' demeanor,IacceptGalindez' testimony over DelValle's to the extentthey may beinconsistent.12No contention is made that Respondent thereby violatedthe Act.13My findings about the termination interview are based on Torres'testimony.DelValle testified that Torres was suspended"Because we didn'thave a job for him and I told him I am sorry because he was one of the bestoperators I had, but I told him I would have to layoff [sic ] him until I couldcall him back."In view ofJoseph's credited and indirectly corroborativetestimony about DelValle's suspicion that Torres was the union leader, andbecause Torres'demeanor impressed me more favorably than DelValle's, Icredit Torres. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance work and, when Joseph conditioned his acceptanceon DelValle's subcontracting work to the "fired" employ-ees, solicited Joseph's resignation by offering him a serviceletter sufficient for a "diploma" and threatening to find away to get rid of him if he did not "cooperate."About March 13, 1974, DelValle called Joseph into hisoffice, closed the door, and said, "well, the union is in andthere is a way that I have to find out to get rid of you." Hethen gave Joseph two copies of a letter, one of thembearingDelValle's signature, which alleged certain defi-cienciesin Joseph's work and threatened him with "action"if they were not corrected.14 Joseph thereupon offered toquit.However, this did not satisfy DelValle, who toldJoseph that if he signed the copy which did not bear hissignature, he would give him a letter stating that he hadenough hours of work to entitle him to a "diploma"(supra,fn. 6), and would see to it that Joseph did not reallylose hisjob but would perform the same work as before, being paid"on the side" rather than as a part of Respondent's regularpayroll. Joseph replied that he would "think about it" andleft the office. About a half hour later, Joseph telephonedDel Valle and asked the real reason for his proposal.DelValle replied that he "had to negotiate with the unionand that he doesn't have no money and he cannot affordit." Josephagainsaid that he would "think about it." Later,Joseph told DelValle that he would not sign the letterbecause it was untrue.On April 2, 1974, DelValle approached Joseph and saidthat he had a recommendation letter for him and wantedhim to write a resignation letter. Joseph replied thatDelValle would have to talk to the director of his school(supra,fn. 6). DelValle replied that he did not have to talkto the director, that he was the boss and could do anythinghe felt like doing. Joseph said that he was not going toaccept the letter of recommendation or resign. DelVallestated that he was asking for Joseph's resignation because"if one employee stayed in the Company . . . he would stillhave to negotiate with the Union." DelValle told Joseph toget off the property if he did not want to resign. Josephasked for a letter explaining the reason for his discharge;DelValle replied that he was not going to give Josephanything and did not have to. The only reason DelVallethen gave for Joseph's discharge was a desire to avoidnegotiations with the Union.15D.Evidence Bearing on Respondent's Explanationsfor the Terminations1.Gomez, Torres, and GalindezIt is uncontradicted that eight employees were in the uniton February14 (the dateof the Union's electionvictory)14This letteris reproduced in its entiretyinfra,sec. 11, D,2.15My findingsin the preceding two paragraphs are basedon Joseph'stestimony. I have previously discredited DelValle's general denials that heever talkedto Joseph about the Union(supra,fn.7).Aside from thisdiscredited testimony,DelValle neitherdenied thatany of theconversationsin thesetwo paragraphs occurred,nor gavehis own version of them.ISRespondent's counsel solicited a stipulation that these three wereeliminated because these customersdid not pay their bills. Whether or notcounsel for the GeneralCounsel acceptedthis offer,a matter not whollyclear in therecord,the offer is inconsistent with a position that theelimination decision was madeby thecustomer rather than Respondent.17Myfinding in this sentence is based onJoseph'sundenied andand two were in the unit on April 2 and on varioussubsequent dates including the dates of the hearing(September 25-27). Respondent's counsel averred in hisopening statement, and DelValle testified, that Gomez,Tones, and Galindez were laid off on February 19 and 22and March 1, respectively, because Respondent had nowork for them to do. Counsel for the General Counselcontends that in order to lend substance to Respondent'sallegedly untruthful claim that these employees were putand maintained on layoff status for lack of work, theamount of work performed by Respondent's own employ-ees washeld down by the devices discussed below.a.Allegedabandonmentof service contracts forantiunion reasons andcontracting out of service workPrior to being terminated, Gomez had spent most of histimeon maintenance and service work. At the beginning ofApril, about 5 weeks after Gomez's termination, Respon-dent had 28 service contracts, of which 3 were eliminatedon April 2.18 Prior to Joseph's April 2 discharge, he, hishelper, and sometimes other mechanics had made servicecalls toCushman & Wakefield and to Pharmaseal.DelValle testified that thereafter he made an agreementwith a cousin, Rafael Jiminez, who was not on Respon-dent's payroll, to pay him an undisclosed hourly rate fromcompany funds for hours he spent making maintenancecallsforRespondent.BetweenMay and September,Respondent paid him $1,100 for service calls to Cushman& Wakefield and $800 for service calls to Pharmaseal.17Jiminez hadno licenseand,when an employee ofRespondent during an earlier period not specified in therecord, had worked as Joseph's helper. Company Supervi-sor Ramirez testified that, as of September 25, Respondenthad about 15 or 20 "small" maintenance contracts.DelValle testified that the main purpose of Respondent'smaintenanceand service operation was to keep in contactwith clients whose air-conditioning systems had beeninstalled by Respondent, and to get their "good opinion";"like a non-profit activity, just like a promotion." Hetestified that in January he had two mechanics and twohelpers performingmaintenanceand service, but helping attimes on construction work; one mechanic and one helperon the installation of duct work; and two employees in theshop.He further testified that the Respondent's 28monthly service contracts as of April 2 paid "$25,something like that" a month (of which more than 25percent did not pay on time),18 but that the total amount ofsuch payments over a year "wouldn't cover at least 20percent of the payroll of the year . . . . Once the companyhas a construction project, once I have plans for designing,credited testimony about what Jimenez told him. Such testimony wasreceived without objection from Respondent's counsel and in the presenceofDelValle.Under these circumstances, and in viewofDelValle'scorroborative testimony about Jimenez,Iattach fullprobativeweight toJoseph's testimony in this respect.AmericanRubber Products Co. v.N.L.R.B.,214 F.2d 47, 52 (C.A. 7);Local 901,InternationalBrotherhood ofTeamsters v. Compton,291 F.2d 793, 796-797 (C.A.1);Golden State BottlingCo.v.N.L.R.B.,414 U.S. 168, 173-174;InternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers (GyrodyneJ v.N.L.R.B.,459 F.2d 1329, 1335-1339 (C.A.D.C., 1972).18 Joseph testifiedwithout contradiction that Pharmaseal'sservicecontractwith Respondent paid about$600 a month. CENTRAL AIR CORP.209that is moneyincome that I could usefor preserving agroup for keeping and giving that service and keeping incontact withthe customer,but ifI don'thave any of thissourceof money, what is my alternative for keeping inbusiness?"Leon Lyon Martin (hereinafterLyon, seesupra,fn. 2),who had purchasedair-conditioningunits installed byRespondentand had a contract with Respondent for theirmaintenanceat a monthlystipend,testifiedthat while thiscontract was stillin force Company President DelValletold him thathe "was considering to eliminatethe servicecontracts or maintenancedue that they expecteda union tocome in andthat [Lyon] should look for somebody else togive [him ] maintenance." Lyon testified that this conversa-tionoccurred in Februaryor, perhaps, January. Lyon wenton to testifythat he related this incidentto Joseph, who, inturn,testifiedthat Lyon mentioned the matter to him onJanuary 24. Lyon furthertestifiedthat around April orMay, after he had arrangedwith another firm formaintenance,DelValle told him that he had given up theservice contractsdue to the Union and union problems.Lyon testified that DelValle never told him that he did notwant to continue the maintenanceservice because Lyondid not payon time.DelValle testifiedthat he hadsevered businessrelation-shipswith Lyonbecause hedid not pay on time and stillowedRespondent about $80.DelValle further testified thathe had nevertalked with Lyon about the union activities ofJoseph oranyone. When asked whether DelValle ever toldLyon thathe was going to end service and maintenanceoperations because he had labor unionproblems, DelValletestified,"No, I never told such athing, and also if Icommit a mistaketo do it,I would be affectingmy relationwith him andalso my,let's say,my condition knowing theinternal problemsthe company had. Thatis something ofour concern that I consider is a matterof being discussedin the officeand with thepeople concernedwith the office,just only them,and also Mr.Lyon was one of the worstclients I had."As tothis conflict in the testimony, I credit Lyon overDelValle. Lyon,unlikeDelValle,has no interest in theresultsof this litigation.His demeanor impressed mefavorably,and I do not think that hisdisputeswithRespondentover the qualityof serviceand the regularityof payment would induce him to lie under oath.19 Histestimonyis indirectly corroborated by DelValle's threatsto combattheUnion through subcontracting,and by hisefforts to make such arrangements with employeeJoseph.Moreover,DelValle's testimonial relianceon hisallegedunwillingness to "affect my relationwith" Lyon is difficultto reconcilewith DelValle'salleged anxietyto terminatethat relationship and, furthermore,is a curious explanationfor failing to tell Lyon somethingwhich according toDelValle was not true.Also, the conversations testified toby Lyon providesome explanationfor DelValle's effort todeprecate,as a mere promotion,the service and mainte-nance operationwhichabsorbed almost half of Respon-19Company Supervisor Ramirez testified that Lyon made a largenumber of baseless complaints about the air conditioning, and DelVallethat Lyon complained"viciously" and was a "perfectionist";but Josephtestifiedthathe thought that the kind of units installed at Lyon'sestablishment were all defective when they left the factory.Lyon testifieddent's work force and contributedat least $1,275 a monthgross revenuesto a firm allegedly in economic straits.b.Alleged rescheduling and contracting out of workon thePamcor job in Las PiedrasRespondent's contract on the 1973-74 Pamcor job in LasPiedras called for it to put the air-conditioning units on theroof, fabricate the ducts, insulate the ducts, and installthem. Respondent put the air-conditioning units in placeon the roof on November13, 1973.Because of the timeneeded by other contractors to complete necessary inter-vening steps on the project, the project was not ready forthe ducts' installation until June It, 1974.Before thepetition was filed about January 15, 1974,Torres was engaged in fabricating ducts for this Pamcorjob. After the petition was filed, the tickets for the materialwere picked up and everything was called off. Torres waslaid off on February 22. Respondent did not resume itsfabrication of ducts for the Pamcor job until about June11,when the project was ready for the installation of thefabricated ducts. Respondent fabricated the duct work atitsown shop with its own employees-Galindez (whobefore his 1-month layoff during March had performedduct installation work) and Vincent Arce, whom DelValledescribed as a sheet metal worker.However,Respondenthad the ductinsulationwork performed by a subcontrac-tor,and had the installation of the ducts performed byanother subcontractor. This air-conditioning job, whichwas in its last stages at the time of the hearing in September1974, was substantially the same as a job performed byRespondent in or about 1970 for the same building andcalling for about the same number of air-conditioningunits. In 1970, Respondent subcontracted the duct insula-tion work, but both the fabrication and the installation ofthe ducts were performed by Respondent's own employees.The 1970 installation job required the services of three orfour of Respondent's employees, including Galindez.There is no evidence that the 1970 work force was moreskilled than the 1974 work force. Rather, DelValle testified,"I never had a group that was very skilled. I subcontract allthe things that require skill."2.JosephRespondent's counsel averred in his opening statementthat Joseph was not discharged, but was laid off, and thathe was laid off for the same economic reasons whichallegedlymotivated Respondent's action as to the others.However, Company President DelValle testified that hefired Joseph, and did so because "sincethe election comes,he started motivatingsomecomplaints from many custom-ers who werecallingto the office asking me if we had someother mechanic to send instead of [Joseph ] because theydidn't want to do with him because they don't like the wayhe behaves and the way he treats his assistants." 20that his accountant did not want to write individual checks for as little as$40, the monthly stipend which he owed Respondent;but that he did notbelieve there were any outstanding debts and"our credit is of the best."20 So far as the record shows, Joseph had only one assistant,de Is Paz,during this period. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent offered into evidence a letter from the PIP21datedMarch15, 1974,threatening to rescind its mainte-nance contract with Respondent unless it sent a service-man other than Joseph.The letter alleged that Joseph was"rude. . .always seems to be annoyed and . . . dislikesbeing asked questions or that observations be made to him.He is rough and hostile."The letter further asserted thatafter the PIP rejected Joseph'ssuggestion that it usedifferent size filters because they would make his workeasier, he left without installing them.Further, the letterasked Respondent to send someone else as soon as possibleto install the filters.DelValle testified that PIP also madeseveral telephoned complaints about Joseph,whose dateand content he did not specify.DelValle testified that hedid not show this letter to Joseph:Because there were many complaints and if I wasgoing to show him all the things that I received, thecomplaints,thephone complaints,maybe I wasstimulating him for correcting his faults,but if I wasbeing specific with a customer,maybe the next time hewould do worse,so that it is a matter of beingdiplomatic when you call the attention to an employee.You cannot tell directly to him that the customer hasbeen complaining about him, because maybe the nexttimeyou have tosend him there.But in this one, it wasdefinite that they don't want him there anymore.In addition,Respondent offered into evidence thefollowing letter from a second customer,Cushman &Wakefield of Puerto Rico, Inc.:Pursuantto your request,Iam confirming what Isaid in the telephone conversationthat we had lastTuesdaywithyour office.As I hadinformed you, the equipmentsthat yourepairedon December 18, 1973,were not operatingsatisfactorily.The reason for not having calledyou before, as yousuggested,was due to the fact thaton that date yourmechanic,Mr. AlphensJoseph [sic],told us that yourcompany was going to cease its operations because itwas having problems with a labor union.22Thankingyou for theservice that you gave us anewand hopingto have complied withyour request, IremainCordially yours,H.RodriguezSuperintendentPrior to Joseph'sdischarge,H. Rodriguez,who signedthe foregoing letter from Cushman& Wakefield toRespondent,had given him permission to use Rodriguez'name as a reference on Joseph's applicationfor a job withCushman&Wakefield,where Joseph obtained a job afterRespondent discharged him. Cushman&Wakefield's lettertoRespondent is datedApril 11,1974, 9 days afterJoseph's dischargeand 3 daysafter Respondent receivedthe third amended charge attacking Joseph's termination.In connection with this letter, DelValle testified:A. [By Mr. DelValle]: . . . when I was making adeclaration to [Board investigator] Fernandez .. .when he asked me if I had been talking with anycustomer things that was related with the union, I saidto him no, but immediately I recall that I had a call theday before from a customer who told me that Mr.Joseph had been commenting with him some problem,and Mr. Fernandez asked me if I could get a proof or aletter that would confirm that .. .Q. [By Mr. Martin] You never mentioned this toMr. Joseph then, right?A.No. I called him the attention and told him thathe should not be making commentaries concerning thecompany's affairs with clients. By the way, later -Q.No. Then you did not mention this particularmatter to him?A.No, because if I had to send him there, probablyhe could be against the customer and probably dosomething against him.DelValle did not specify any other customers whocomplained about Joseph. He did however, testify:Q. [By Mr. Luciano] Did at any time you call Mr.Alpheus T. Joseph in relation to this [PIP andCushman] letters?A. In relation to the complaints I called . . . himthe attention and I let him know that I wouldn't likethat these things get repeated, otherwisewe have tocommit some other decisions about his status in thecompany.Q.And what happened?A.That he putno interestin my advice and keepdoing the same things and I keep receiving calls,complaints and so forth.Q.What did you do?A.Well,Idecided to fire him suspended limited,suspended him permanently because he was affectingmy business relation.It is uncontradicted that DelValle did not refer to anycustomer complaints when dischargingJoseph.As arebuttalwitness, Joseph testified on direct examinationthat DelValle had never given him any warningabout anycomplaints from customers,or spoken to him aboutcomplaints from any customers,or shown him any lettersfrom any customers.During his cross-examination, Res-pondent offered as impeaching evidence a letter given toJoseph by DelValle under the circumstances summarizedsupra,section II, C,4.23 This letter is dated March13, 1974,and reads as follows(Resp.Exh. 3):The following is to callyour attention about yourbehavior during the past three weeks.Thus, is mypurpose to list up all the things that I have beeninformed and to advice[sic] you to stop this practices,that in one way or another can affect our good22There is no record evidence of any union activity at Respondent'sshop prior to January 1974.23DelValle did not testify about thecircumstancesunder which he gaveJoseph this letter. CENTRAL AIR CORP.relationswithour customersand our order in process-ing the servicescall that are received in our officeeveryday.First:You are not calling to the office whenever youfinish a service, letting the office unable to contact youon any emergency call.Second: On the services sheets you are not filling thetimespace when you start and finish a service.Third:You have been rejecting to receive ordersfrom Mr. Ramirez whenI'm notat the office knowingthat he is my representative.Four: Some of ourcustomershas been complainingabout yourloud comentaries[sic] about labor relationsand ourinternal things whenyou visit them. This kindof customers are very strict about this concern, becausesomeof them are the managers of the factories whereyou have beencommitting thisfaults.Having you informed about this, I hope you wouldnot repeatthe same,thus we will be forced to takeaction.There is no record evidence that Respondent at anyother time mentioned to Joseph the first three items listedin this letter.Joseph crediblytestifiedwithout contradic-tion that, before he received the letter, nobody had evermentionedany alleged failure by Joseph to call into theoffice after finishing a service call,or saidanything aboutany alleged inability by Respondent to reach him foremergency calls.Joseph credibly testified that he hadcalled into the office after each service call unless he wasunable to find a working telephone in the area.Josephfurther credibly testified without contradiction that he hadalways filled out the time spaces on his service sheets, andthat before he received this letter nobody ever spoke to himabout any alleged failure to fill out these spaces. Inaddition, Joseph credibly testified without contradiction byanyone-including Ramirez,who testified for Respon-dent- that he ordinarily received service orders fromRamirez and had never had any problems with Ramirezabout these orders, and that before Joseph received thisletter nobody had ever brought to his attention any allegedrefusal to accept orders from Ramirez.Finally,Josephcredibly testified without contradiction that although hehad in fact talked to three named customers about laborrelations,itwas they and not he who brought the matterup. In this connection,Joseph testified that during aservice call between the January 15 petition and theFebruary 14 election, Rodriguez of Cushman & Wakefieldasked him about the Union movement among Respon-dent's employees.E.Analysis and Conclusions1.Alleged independent violations of Section8(axl)I find that Respondent violated Section 8(ax1) of the Act24 1 do not,however,find that Respondent violated Sec.8(a)(l)byasking employeeTorreswhether he knew there was a petition for anelection.Ibelieve that this was merely a rhetorical question which was notintended to or understood as seeking to elicit any particular answer.25Miguel DelValle testified,". . .where [Gomez] lives,Ipay rent of211when Pedro R. DelValle, Respondent's president, (1) toldemployees Joseph, Gomez, de la Paz, and Rivera that theshop would be closed if the Union won; (2) told employeeJoseph that if the employees voted for the Union, he wasgoing to close the Company and subcontract its work; (3)told employee Joseph that Respondent was going to closethe shop because of the Union activities; (4) told Josephthat in order to avoidnegotiatingwith the Union,Respondentwas goingto fire all the present employees,move to Levittown, and hire all new employees; (5) toldemployees Joseph and Tones that Respondent woulddischarge the union leaders and the employees who votedfor the Union; (6) told employees Joseph and Tones thatbecause of the union activities, DelValle would interferewith the employees' getting and keeping jobs elsewhere; (7)offered to give Joseph and his helper a raise if Josephwould not negotiate with the Union and would take hisnameoff hisunioncard; and (8) threatened to dischargeJoseph if he failed to cooperate with his plan to avoidnegotiatingwith the Union by subcontracting all themaintenanceand service work, and offered him a letter ofrecommendation if he cooperated to the extent ofresigning.Ialso findthatRespondent violated Section8(axl)when PresidentDelValle interrogated employeeJoseph. as towhether he knew anything about the Union,who brought the Union into the Company, and whobrought cards into the Company, and interrogated employ-ee Galindez about whether he knew anything about theUnion and whether he had signed a union card. I base myfinding that suchinterrogationviolated Section 8(a)(l)partlyon the fact that both employees untruthfullydisclaimed knowledge about the matter; that DelValle alsotold three employees, including Joseph, that he planned todischarge employees for union activity; that Respondent infact did discharge some threatened employees (includingJoseph) for union activity; that DelValle's interrogationsought information useful foraccomplishing his an-nounced discriminatory purpose; and that such interroga-tionserved noapparentlegitimatepurpose.24IconcludethatRespondent further violated Section8(a)(l) of the Act when Company Vice President MiguelDelValle told employee Gomez that he had better startresigningand getting another job, and that if the Unionwon "they" would close the shop. Miguel DelValle wasconcededlyat this timea supervisor for Respondent, andhis closurethreat echoedsimilarthreats made to Gomezand other employees during thissame periodby CompanyPresidentPedroR.DelValle,Respondent'sprincipalofficer,who was Miguel'sbrother and neighbor anddiscussedwith himRespondent's business,including theunionactivity there.Moreover, as foundinfra,Respondentsubsequently terminatedGomez and other threatenedemployeesto discourage unionactivity.It istrue thatMiguel DelValleisGomez' brother-in-law, hadarrangedforGomez' hire byRespondent,and hadsome personalfinancial interestinGomez' holding on to a job.25However, these sameconsiderations would likely indicatethat house.If he can't support to that house,you know,counterpoint, if hedoesn't find work. . . .I have to pay his house and me and my wife have tosupport the house that he is living in and thirteen brothers that he has.Anyway,we have to support that family,Ihave evidence of that;even hishouse,the milk,and if I don't want him working with us,I have to support(Continued) 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Gomez that Miguel DelValle knew whathe. was talkingabout,was serious,and was not bluffing.Cf.Caster Mold &Machine Co., Inc.,148 NLRB 1614, 1621 (1964);DixisteelBuildings,Inc.,186 NLRB 393, 402, enfd. 445 F.2d 1260(C.A. 8, 1971).Isee nothingin the record to supportthe complaintallegationthat Respondentthreatened its employees withmore onerouswork rules and conditions if theyengaged inunionactivity.26Hence,Ishall recommendthat thisportion of thecomplaint be dismissed.2.Alleged discrimination against employees, inviolation of Section 8(aX3) and (1)As foundsupra,beginning about a week after the Unionfiledits January15 petition and continuing until Joseph'sApril 2 termination,Respondent repeatedly evinced anintentionto abort theunionmovement by deprivingemployees of their jobs through the technique, amongothers,of contracting out work.While theUnion'srepresentation petition was pending,Respondent told hiscustomerLyon thatbecause of the union movement he wasdiscontinuing service work,and told employee Gomez,who had been performing such work,that his job mightdisappear because of the Union and he had better look fora job elsewhere.Then,DelValle told Gomez,5 days afterthe Union's unanimous electionvictory, that he was beinglaid off for lack of work.Thereafter,DelValle told Lyonthat Respondent had given up service contracts because ofthe Union and union problems.Nor was Gomez recalledafter the discharge of service mechanic Joseph.Instead,DelValle arranged for the performance of service work byhis cousin Jiminez,whose skills,like those of Gomez, werethose of a helper.27Likewise,-while the petition was pending,PresidentDelValle expressed the belief thatTorreswas the leader inthe union movement,and told employee Joseph that hewas going to fire Torres.DelValle also told Torres himselfthat he knewthe identityof the Union's "authors" andplanned to suspend them after the election.By adding thathe intended to interferewith Torres' postelection search fora job,DelValle made it clear to Torres too that he wouldbe among those suspended for unionactivity.Three daysafter terminatingGomez,Del Valle told Torres, whoDelValle conceded was one of Respondent's best opera-tors, to look for a job elsewhere because DelValle"didn'thave any more work"for Torres,thatDelValle "didn'twant any bad people in his shop." DelValle furtherremarked on this occasion that Torres was the person whobrought theUnioninto the plant.When the Pamcor joblater reached the point where the ducts had to be installed,Respondent made no effort to recall Torres,an admittedlyable operator who had been fabricating the ducts beforethe petition was filed.Instead,Respondent assigned thefabricationof the ducts to Galindez and Arce, andsubcontracted to another concern installation work indis-tinguishable from installation work which Respondent hadhim anyway.My interest is for him to keep working on the unit all day,Central Air Conditioning."" The record fails to show what DelValle meant in referring to "newcompany laws"during his March conversation with Joseph.performed, 4 years previously, with its own employees,including Galindez.After terminating Gomez and Torres, DelValle askedservice mechanic Joseph to enable him to avoid negotiatingwith the Union by accepting a subcontract for allRespondent's service and maintenancework. When Josephfailed to give a reply satisfactory to DelValle,he offeredJoseph a service letter if he would resign,and threatened tofind a way to get rid of him if he did not cooperate. Later,DelValle offered Joseph a service letter and a job "on theside"in an unsuccessful effort to induce Joseph to provideevidence of imaginary deficiencies which would provide apretext for his ostensible dischargeand thereby help himavoid having to bargain with the Union. On April 2,DelValle again solicited Joseph's resignation because "ifone employee stayed in the company...he would stillhave to negotiate with the Union." When Joseph againrefused toresign,DelValle discharged him without anyfurther explanation.In consequence of these terminations,allofwhichpreceded DelValle's contract negotiationswith the Union,by the time a contract was orally agreed to the unit hadbeen reduced in size to two employees,as compared toeight when the election was held some 3 months earlier.Accordingly,evenif the Union had executed the contract,it could have had little effect on Respondent's costs. In anyevent,theUnion never troubled to execute the contract.While the record fails to show the Union's reasons, thediminution in the size of the unit,owing partly to the threediscriminatory terminations, was calculated to cause theUnion tolose interest.I conclude that the foregoing evidence shows, at leastprimafacie,that Gomez,Torres,and Joseph were terminat-ed to discourage union activity, in violation of Section8(aX3) and(1) of the Act.I further conclude that thisprimafaciecase is not overcome by the evidence relating toRespondent's explanationsfor theterminations.Thus, I do not believe that serviceman Gomez was putand maintained on layoff status simply because Respon-dent's service work fell off and Rivera,the latest servicemechanicwhom Gomez had been serving as helper,resigned.Rather,DelValle's statementsto Lyonthat unionproblems motivated Respondent's abandonment of servicecontracts, and his repeated threats to combat the Union bycontracting out work, lead me to infer that any absence ofservice work for Gomez(perhaps with a new mechanic,although former helper Jiminez managed alone) wascreated by Respondent to provide a pretext for taking andkeeping Gomez off the payroll.Similarly, I do not believe that Torres was taken andkept off the payroll simply because Respondent had noshop work.Thiscontention is inconsistent with Respon-dent's unexplained April action in recalling Galindez,rather than Torres, to perform shop work,although priorto being laid off Galindez had been performing installationwork and Torres had been performingmostly shop work.Moreover, this contention is inconsistent with Respon-27 Juninez received sums which would have paid Gomez' wages for 27weeks-that is,from the time of his termination until a few weeks beforethe hearing. CENTRAL AIR CORP.dent'sJune 1974 actionin subcontracting Pamcor installa-tion worklike that performedin 1970 by Galindez andhaving Galindezcompletethe Pamcor duct fabricationwork begun by Torres, one of Respondent's best operators,before his layoff. Furthermore, I do not credit DelValle'sexplanationfor Respondent's actionin discontinuing thePamcor duct fabrication performed by Torres before hisFebruary layoff,and not resumingsuch fabrication untilJune,when the project was ready for the installation of thefabricated ducts.DelValle credibly testified that if acontractcallsforpaymentwhentheductwork isfabricatedand put onsite,Respondent can proceedimmediately,because then it canget its money back atonce.Thereafter,he testified as follows:Q. [By Mr.Martin]Now,isn't it a fact,Mr.DelValle, that the fabrication for the Pamcor project inLas Piedras was begun in February in your shop?A. It was intended to be, but when we checked theclauseof the contract that says that the duct work hasto be billed when they are installed,we had to stop thefabrication;so we couldn't fabricate it.Q.But you did begin it.A.We tried, but we had to stop, and also there wasa week of rain there that stopped all the things that allthe contractors were doing there.Q.But isn't it a fact that Felipe Torres was doingthat fabrication when he was laid off?A.He started it and I wish he could fabricate thewhole of it, because by that time the sheet metal wascosting 11-1/2 cents a pound.Ihave to finish thatproject paying 30 cents a pound for steel.The veracity of DelValle'stestimony that itwasRespondent'sdiscovery of the Pamcor payment clausewhich caused the 3-month break in duct fabrication isdrawn into question by the consequent inappropriatenessof his further allegation that"We tried,but we had to stop"the fabrication,by the manifest straw-grasping in hisallegation about a week's rain to explaina delay of 3months, and by Respondent'sfailure to produce thePamcor contract(suprafn. 17).For these reasons, and in view of DelValle's demeanor, Ido not credit his testimony about the reasons for the delay.Rather,Ifind that Respondent abandoned the ductfabrication in anticipationof Torres' layoff for unionactivity,delayed resumption of the fabrication for as longas it could in order to provide a pretext for keeping him offthe payroll,and-when the fabrication had to be complet-ed because the project was ready for the ducts to behung-contracted out the installationwork in order toprovide a pretext for assigning fabrication to Galindez(who before his layoff had done mostly installation work)and keeping Torres off the payroll because of his suspectedunion leadership.Inote that Respondent was using a verysimilar technique for keeping Gomez off the payroll;indeed,a few weeks before the layoffs, Gomez(and alsoTorres)had performed duct installationworkat anotherproject,the First Federal Building.28Respondent does not appear to contend that Joseph was dischargedfor the other deficiencies alleged in this letter. Nor would the record furnish213Nor do I believe that Joseph was discharged because ofcomplaints from customers about his behavior. It isuncontradicted that DelValle did not mention this matterto Joseph when discharging him. Further, I credit Joseph'stestimony that aside from DelValle's March 13 letter tohim, which constituted a transparent attempt to create apaper basis for an ostensible discharge of Joseph,28DelValle never told him that customers were complainingabout him, and I discredit DelValle's testimony that hetold Joseph about complaints from PIP and Cushman &Wakefield. I rely on their demeanor; the fact that afterRespondent discharged Joseph, Cushman & Wakefieldhired him with the recommendation of the superintendentwho had signed its postdischarge letter to Respondentdescribing its alleged conversation with Joseph about theUnion; the fact that this letter makes no assertion that thisconversation or any other conduct by Joseph was objec-tionable to Cushman & Wakefield; the strong suggestion inDelValle's testimony that he did not learn about thisconversation until after Joseph's discharge; and theimplausibility of DelValle's explanation for never showingJoseph PIP's letter directing DelValle not to send himagain-namely, that DelValle was afraid that knowing itwas PIP which had complained about Joseph might leadJoseph to be rude again when he returned to PIP.For the foregoingreasons,Ifind that the evidencepreponderantly shows that the real reason RespondentterminatedGomez, Torres, and Joseph was a desire todiscourageunionactivity, in violation of Section 8(a)(3)and (1) of the Act.However, I conclude that counsel for the GeneralCounsel has not sustained his burden of proof with respectto Galindez' 1-month layoff, which DelValle testimoniallyattributed to lack of work. There is no evidence that duringthis period Respondent had any installation work, whichwas the kind of work Galindez had been performing beforehis layoff. Nor is there evidence that Galindez was moreactive in the Union than were other employees. While it istrue that DelValle asked him whether he had signed aunioncard (as had all the other employees), DelValle maywell have believed Galindez' untruthful denial. According-ly, I shall recommenddismissalof the complaint as toGalindez' layoff.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Actby threatening employees with reprisals for union activity,by offering employees benefits for rejecting the Union, andby interrogating employees about union activities in amanner constituting interference, restraint,or coercion.4.Respondent has violated Section 8(a)(3) and (1) ofthe Act by laying off employees Torres and Gomez, anddischarging employee Joseph, to discourage union activity.support for such a claim,particularly in view of Joseph's uncontradictedand credible testimony about these allegations. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Such unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the Act.6.Respondent has not, in violation of Section 8(a)(1) ofthe Act,threatened its employees with more onerous workrules and conditionsif theyengaged in union activity.7.Respondent's layoff of employee Galindez did notviolate Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects,I shall recommend that Respondent berequired to cease and desist therefrom.Because Respon-dent's unfair labor practices included the discriminatorytermination of more than a third of its work force -conduct which goes "to the very heart of the Act"(N.L.R.B. v. United Mineral and Chemical Corp.,391 F.2d829, 837-838 (C.A. 2, 1968))-for a specific purpose ofassuringRespondent that nothing of substance wouldresult from the Union's certification,Respondent's unlaw-ful conduct leads me to anticipate that,unless restrained, itwill engage in "continuing and varying efforts to attain thesame endin the future"(N.LR.B. v. Express PublishingCo., 312 U.S. 426, 437-439 (1941)). Accordingly, I shallrecommend that Respondent be required to cease anddesist from infringing on employee rights in any othermanner.N .L.R.B. v. SouthernTransport, Inc.,343 F.2d 558,560-561 (C.A. 8, 1965).Company President DelValle and Company SupervisorRamirez testified that as of September 1974, Respondentwas, like many other Puerto Rican construction firms, in a"very critical"economic condition,having acquired nonew projects during 1974. DelValle testified that the onlyair-conditioning systems which Respondent installed inwhole or in part after the unlawful terminations consistedof the Pamcor installation (resumed in June 1974, morethan 2 months after the final discriminatory termination,and in its last stages during the September25-27hearing),and installations in Carolina and Arecibo,both resumed inearly September and still in progress during the hearing.DelValle testified that owing to recent sharp increases insteel and copper prices,these latter contracts were beingperformed at a loss.DelValle further testified thatRespondent was attempting to develop a new kind of watertank,and if this did not succeed, Respondent facedbankruptcy.Accordingly, even if the discriminatees hadnot been unlawfully deprived of work,Respondent mightnot have had work for them during periods following theirdiscriminatorytermination.Under thesecircumstances, Ishall recommend that Respondent be ordered to offer suchemployees immediate and full reinstatement to theirformeror substantially equivalent positions,withoutprejudice to their seniority and other rights and privileges,and, in the event there is insufficient work for all suchemployees,to dismiss,if necessary, all persons who werenewly hired after the discriminatory terminations, and alsodiscontinue,if necessary,all subcontracts for work whichRespondent'semployees are capable of doing,unless29 SeeN.L.R.B v. Izzi,395 F.2d 241, 242-243 (C.A. 1, 1968).30 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.Respondent can affirmatively show that such work wouldhave been subcontracted even if the discriminatees had notbeen terminated 29 If no job is then available for any or allof the discriminatees,Respondent shall place them on apreferential list, and thereafter offer them reinstatement asjobs become available and before other persons are hiredfor such jobs.I shall also recommend that Respondent be required tomake the employees whole for any losses they may havesuffered by reason of the discrimination against them, bypayment to each of them of a sum of money equal to theamount he normally would have earned as wages from thedate of such discrimination to the date of the offer ofreinstatement or placement on a preferential hiring list, asthe casemay be,less his net earningsduring said period,the backpay to be computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289 (1950), withinterestas called forinIsis Plumbing & Heating Co.,138 NLRB 716 (1962). Inview of my finding that the service work subcontracted toRafael Jiminezand the subcontracted installation work onthePamcor project would under Respondent's priorpracticehave been performed by Respondent's ownemployees, and were subcontracted to disguise Respon-dent's antiumon motive for failing to reinstate its ownemployees, for purposes of computing backpay suchsubcontracted work shall be considered as work whichwould have been performed during the backpay period byRespondent's own employees but for the discriminationagainst them.In addition, I shall recommend that Respondent berequired to post appropriatenotices,not only in English,but in Spanish, the principal language in Puerto Rico andthe native language of most of the persons involved in thiscase.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 30Respondent Central Air Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with reprisals if operationsare organized by Confederacion Obrera Puertorriquena,hereinafter called the Union, or any other labor organiza-tion; offering employees benefits if they reject the Unionor any other labor organization; and interrogating itsemployees about the activities of the Union or any otherlabor organization in a manner constituting interference,restraint, or coercion.(b) Laying off or discharging any employee, or otherwisediscriminating against any employee in regard to hire ortenureof employment, or any term or condition ofemployment, to encourage or discourage membership intheUnion or any other labor organization, except to the102.48 of theRules and Regulations, be adoptedby the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. CENTRAL AIR CORP.extent suchconduct maybe permitted by an agreement inaccordancewith the provisoto Section8(aX3) of theNatignal Labor Relations Act,as amended.(c) In anyother manner interferingwith, restraining, orcoercing employees in the exerciseof their rights underSection 7 of the Act.2.Takethe following affirmativeactionwhich isnecessaryto effectuate the policiesof the Act:(a)Offer reinstatementto employees Felipe TorresFigueroa,FranciscoGomez Lopez, and Alpheus T. Joseph,without prejudice to their seniority or other rights andprivileges,and make them wholefor any loss of pay theymay have sufferedby reasonof the discrimination againstthem,in the mannerset forthin thesection of this Decisionentitled"The Remedy."(b) Preserve and, upon request,make available to theBoardor itsagents,for examinationand copying, allcontracts and subcontracts,allpayroll records,socialsecuritypaymentrecords,timecards,personnel recordsand reports,and all other recordsnecessary or useful to ananalysis of the amountof backpaydue underthe terms ofthis recommended Order.31 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder ofthe NationalLaborRelations Board"shall read"Posted Pursuant215(c) Post at its shop in Santurce, Puerto Rico, and at allprojects where its employees are doing work in connectionwith theinstallationof air-conditioning systems, copies inEnglish and Spanish of the attached notice marked"Appendix."31Copies of the notice on forms to beprovided by the Regional Director for Region 24, afterbeing duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat the notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 24, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHERORDEREDthat all other allegations of thecomplaint be dismissed, including the allegations ofunlawful discriminationagainstDolores Galindez Ramos.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."